ClaeicsoN, J.,
concurring.
Adams, 'J.,
not sitting, and taking no part in decision in this case.
• Tbe decision in this case is determinative of tbe following cases on appeal, to wit:
589. Carolina-Tennessee Power Co. v. Hiawassee River Power Co.
591. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
592. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
593. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
594. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
595. Carolina-Tennessee Power Co. v. Hiawassee River Power Co.
596. Carolina-Tennessee Power Co. v. W. H. Reese et ux.
591. Carolina-Tennessee Power Co. v.. Hiawassee River Power Co. et al.
598. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
599. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.
600. Carolina-Tennessee Power Co. v. Hiawassee River Power Co. et al.